Citation Nr: 1422702	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-27 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to January 1946.  He died in December 2008, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the RO in Philadelphia, Pennsylvania that denied service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)).

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board in March 2014, and a transcript of this hearing is of record.

Additional evidence was received from the appellant in March 2014.  As the appellant has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During his lifetime, the Veteran's established service-connected disabilities included peripheral neuropathy of the right arm, due to a shell fragment wound (SFW), residuals of SFW of the right upper arm and elbow with retained foreign bodies, and he received special monthly compensation for loss of use of the right hand.

2.  The Veteran died at a private hospital in December 2008.

3.  The Veteran's death certificate listed the immediate cause of death as septic shock, due to or as a consequence of adult respiratory distress syndrome (ARDS), due to or as a consequence of pneumonia, due to or as a consequence of acute renal failure.  Other significant conditions listed as contributing to death but not resulting in the underlying cause were chronic lymphocytic leukemia (CLL) and Type II diabetes mellitus.

4.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's service-connected disabilities substantially or materially contributed to his death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a service-connected disability was a contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  However, no further discussion of these provisions is necessary in this case in light of the complete grant of benefits on appeal.

Analysis

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service or, in the case of cardiovascular-renal disease, including hypertension, which may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after discharge from service).  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309(a).

The Veteran's death certificate shows that he died at a private hospital in December 2008, many years after separation from service.  The immediate cause of death was listed as septic shock, due to or as a consequence of adult respiratory distress syndrome (ARDS), due to or as a consequence of pneumonia, due to or as a consequence of acute renal failure (the underlying cause).  Other significant conditions listed as contributing to death but not resulting in the underlying cause were chronic lymphocytic leukemia (CLL) and Type II diabetes mellitus.

In her initial February 2009 claim for DIC and in subsequent statements and testimony, the appellant contended that the Veteran's death was related to his service-connected disabilities.  In her September 2009 notice of disagreement and July 2010 substantive appeal, she asserted that his service-connected disabilities contributed to his death.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

It is recognized there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Veteran served on active duty in the U.S. Army from April 1943 to January 1946.  Service personnel records reflect that he was a squad leader, and served in combat, in which he received a SFW to the right arm and a wound to the left thigh.  He was awarded the Purple Heart and the Silver Star Medal.

The Veteran's STRs are negative for septic shock, ARDS, pneumonia, renal failure CLL and Type II diabetes mellitus.  STRs reflect that he suffered a severe penetrating gunshot wound of the right upper arm, with a fracture of the right humerus, and paralysis of the right radial nerve.  He underwent surgery including a suture of the radial nerve.

On VA examination in August 1946, he was diagnosed with residuals of GSW of the right arm with loss of portion of the triceps, and injury to the radial nerve.

On VA neurological examination in October 1987, the examiner diagnosed causalgia, due to severe neuropathy of the right radial, right median, and right ulnar nerve.  

"Causalgia" is defined as persistent severe burning pain, usually following injury of a peripheral nerve (especially median and tibial) or the brachial plexus, accompanied by trophic changes.  See Stedman's Medical Dictionary, 27th ed., 2000, at 303.

An October 1987 X-ray study of the right arm showed considerable shrapnel in the soft tissues.  A December 1987 VA electromyography (EMG) showed neuropathy of the right ulnar nerve, right median nerve and right radial nerve.  

During his lifetime, the Veteran's established service-connected disabilities included peripheral neuropathy of the right arm, due to SFW, residuals of a SFW of the right upper arm and elbow with retained foreign bodies (rated under the diagnostic criteria for muscle injuries), and he received special monthly compensation for loss of use of the right hand.

Private medical records from Dr. C. reflect treatment for multiple medical problems, including hypertension, history of congestive heart failure and CLL.

Private medical records from Blake Medical Center dated from 2005 to 2008 reflect treatment, including chemotherapy, for CLL/low-grade non-Hodgkin's lymphoma.

An October 2008 letter from Florida Cancer Specialists reflects that the Veteran was diagnosed with CLL/low grade non-Hodgkin's lymphoma, with progression of disease in the abdomen and now massive adenopathy.  Chemotherapy was planned.

In a February 2009 written statement, the appellant said that in the last three years of the Veteran's life, his health deteriorated and he had frequent high fevers, was in and out of the hospital, and had no movement in his right arm and hand.

By a letter dated in February 2009, a private physician, W.R.M., MD, indicated that the Veteran was his patient and died as a consequence of septic shock, ARDS, pneumonia, acute renal failure, CLL and Type II diabetes mellitus.  He said that he was unable to use his right hand or arm, and had significant weakness.  He stated that the Veteran's lack of use of his upper extremity and hand predisposed his left upper extremity to become swollen and a port of entry to infections.  He indicated that the Veteran had intermittent fevers for three years of unknown etiology.  He stated that the Veteran died as a consequence of aspiration pneumonia with a mixed infection leading to septic shock, acute respiratory failure, and death.  His immobility and inability to transfer, feed himself, and walk with a walker were important conditioning factors that might have precipitated his demise.  "It is with certainty that his right arm and hand paralysis might have been a contributing factor in the conditions that led to his final death."

In a June 2009 medical opinion, a VA physician stated that he had reviewed the claims file.  He opined that there was no evidence that lack of use of one hand or lack of being able to transfer to a walker predisposes one to septic shock from pneumonia and ARDS.  He stated that it would be speculation at best to connect his cause of death with his service-connected right arm disability.  He added that he disagreed with Dr. M.

By a letter dated in February 2012, E.C., D.O., indicated that the Veteran was his patient from 2000 to 2008, and that he was his primary care physician.  He indicated that the Veteran's significant damage to the anatomy of his right arm (including nerves, muscles, and lymphatic drainage) was the cause of the multiple infections over all these years that required multiple admissions to the hospital, with the use of multiple antibiotics.  He said that any patient with these characteristics may lead to a multi-organisms resistance, and the potential risk for sepsis, and the Veteran's medical condition was aggravated for his other medical problems that included diabetes, congestive heart failure, leukemia, hypertension, and hypothyroidism.

In an October 2012 medical opinion, a VA physician stated that he had reviewed the claims file.  He opined that the Veteran's multiple causes of death, as listed on his death certificate, were less likely as not (less than 50/50 probability) caused by or significantly aggravated by the use of multiple antibiotics over the years when hospitalized for his service-connected right arm condition.  He stated that septic shock often develops from an initial infectious process such as pneumonia (one of the Veteran's primary causes of death) or of the urinary tract system, frequently acquired while hospitalized.  He indicated that when a person's immune system is compromised such as in the Veteran's case, pneumonia is able to overwhelm the immune system which leads to sepsis, renal failure, falling blood pressure, ARDS, then septic shock and ultimately death, especially in elderly patients.  He stated that one of the signs of CLL is that of having recurrent infections, and that diabetes mellitus type II is well-known to inhibit response to infectious processes.  He concluded that there was no evidence to support the claim that the Veteran's service-connected right arm disabilities or any treatment he received for same was in any way to blame for or that it significantly aggravated his demise.

At a March 2014 Board hearing, the appellant reiterated many of her assertions, and contended that from 1944 until his death in 2008, the Veteran had episodes of right arm swelling, fever, and infections which resulted in hospitalization every three months.  She said that although he was given antibiotic medication, doctors could never identify the location of his infections.  She said she married the Veteran in 1975.  She stated that the Veteran was treated by a private doctor in Pennsylvania from 1975 to 1995, but that these records were unavailable, and that he was seen by Dr. C. in Florida from 1995 to 2008.  She testified that the Veteran was always in pain and could not exercise.

By a letter dated in March 2014, Dr. C. stated that he had reviewed the Veteran's medical records, and opined that the Veteran's service-connected conditions were most likely a contributing factor to his cause of death.  The Veteran was not able to exercise as recommended due to his painful injuries, and the lack of extraneous physical activity for more than 50 years.  He stated that during this period, he had to endure multiple doses of antibiotics for recurring infections in his right upper extremity, compromising his immune system and most likely contributing to his death due to septic shock.

After a review of all of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's established service-connected disabilities were not the principal cause of death.  Moreover, the preponderance of the evidence does not show that septic shock, ARDS, pneumonia, renal failure CLL or Type II diabetes mellitus were incurred in service, and there is no medical evidence of these conditions for decades after service.

However, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities were a contributory cause of his death.

With regard to the February 2009 letter submitted by the Veteran's private physician, Dr. M., the Board notes that he merely opined that the Veteran's right arm and hand paralysis might have been a contributing factor in the conditions that led to his death.  This statement, by its own language, is nothing more than equivocal speculation, which is also unsupported by an adequate rationale, and it lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Evidence weighing against the claim includes the June 2009 and October 2012 VA medical opinions, which collectively opined that the Veteran's death was not related to his service-connected right arm disabilities, or to any antibiotic treatment for infections due to such disabilities.  The October 2012 examiner noted that the Veteran had several other chronic medical problems, including CLL, which the examiner opined could lead to recurrent infections.

Evidence weighing in favor of the claim includes the February 2012 and March 2014 medical opinions by Dr. C.  The March 2014 medical opinion is probative because Dr. C. is competent to comment on the relationship between the Veteran's service-connected disabilities and his death, he was his treating physician for many years, he reviewed his medical records, and he considered the Veteran's reported history.

In consideration of the medical and other evidence of record, the competent and credible statements by the appellant regarding the Veteran's recurrent right arm symptoms, infections and hospital admissions, the positive opinions by Dr. C., and resolving all reasonable doubt in her favor, the Board finds that service connection is warranted for the cause of the Veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


